DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 01/05/2021 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2021 has been entered.
 
The following action is in response to the amendment and remarks of 01/05/2021.

Claims 21 and 32 have been amended. Claims 21-39 are pending and have been considered below.

Response to Arguments
Applicant's arguments filed 01/05/2021 have been fully considered but they are not persuasive.
Applicant argues (Remarks pages 8-9), regarding the 35 USC 103 rejections of independent claims 21 and 32 over Gettemy in view of Shimotono, that Shimotono fails to meet the deficiencies of Gettmey as applied in the rejections.  The Examiner respectfully disagrees.
Particularly, Applicant argues that the claim feature “in response to the portable electronic device transitioning to operation in a low power state [..]” includes at least 3 elements: (1) that the portable electronic device, not merely a display of the device, operating in a low power state, (2) the portable electronic device transitioning to operation in the low power state, and (3) the deactivation of one display and remaining activated the other display is in response to the transitioning. The Examiner notes that each of Applicant’s stated elements are broad under a BRI in view of the Specification (Specification ¶271, ¶278-283 for discussion of low power states, Fig. 61-64) and not precluded by the cited features of Shimotono as applied in the rejections of the Final Rejection of 11/13/2020.  
Regarding (1), the Examiner notes that the portable electronic device includes the display screens.  Applicant’s specification suggests that one of the primary reasons for the use of a low power state in the portable electronic device is that the power consumed by a display screen of the portable electronic device is too high (Specification ¶281). Similarly, Shimotono discloses that a primary reason for the use of a lower power state in data processing multi-display system is the power consumed by the display screens (Shimotono col 1 lines 24-31, col 2 lines 1-4, col 2 lines 18-21, col 2 lines 25-40).  The portable electronic device of the claims is explicitly comprised of a first housing portion, a second housing portion, a first display, a second display and a processor (claim 1).  Accordingly, operating a first display of the device at a low power state operates the device at a low(er) power state.  
Regarding (2) and (3), the Examiner notes that there are only two states of operation claimed: a low power state and a not-low power state.  There is no transition state.  Applicant’s specification states that whatever transition from the not-low power state to the low power state occurs in response to an execution operation with no intermediate steps (Specification ¶271: “switch the electronic device 12 to a power save mode”, Fig. 61: “EXECUTE LOW POWER MODE”, ¶279: “in operation 6101, the UI module 180 may perform a low power mode”, Fig. 63: “EXECUTE LOW POWER MODE”, ¶285: “the UI module 180 may execute a low power mode”).  As has been established, the displays of the portable electronic device are parts of the portable electronic device and transitioning parts of the portable electronic device to a low power state is transitioning the portable electronic device to a low power state. Similarly, Shimotono discloses transitioning the data processing multi-display system to a low power state by transitioning the display parts of the data processing multi-display system to a low power state (Shimotono col 1 lines 24-31, col 2 lines 1-4, col 2 lines 18-21, col 2 lines 25-40).  That Shimotono transitions to a low power state by examining the time expired without an active window or mouse pointer on the monitor is not precluded by the claimed language as, again, the monitors are parts of the data processing multi-display system of Shimotono and transitioning parts of the data processing multi-display system to a low power state transitions the data processing multi-display system of Shimotono to a low power state.
The arguments are not persuasive and the rejections have been maintained.

Applicant’s remarks regarding the patentability of dependent claims 22-31 and 33-39 (Remarks pages 9-10) do not introduce any new arguments and are dependent on the arguments of their respective parent independent claims 21 and 32, which have not been found persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-28 and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Gettemy (US 2010/0045628 published 02/25/2010, previously presented) in view of Shimotono (US 6,509,911 published 01/21/2003, previously presented).

Regarding claim 21, Gettemy discloses a portable electronic device (¶37-38: portable computer system with display screen and outer cover) comprising: 
a first housing portion (¶38: removable front cover); 
a second housing portion (¶37: computer system surrounded by outer cover); 
a first display disposed with respect to the first housing portion (¶38: front cover is configured with display panel 212 having display area 530 and 520, ¶49); 
a second display disposed with respect to the second housing portion (¶37: outer cover houses display 211); and 
a processor (¶36: mobile computer system) configured to:
 	while the first housing portion and the second housing portion are in a first position with respect to each other, control to activate both the first display and the second display (¶49: both display area 530 and display area of 211 are active), and 
while both of the first display and the second display are activated, in response to transitioning to ta low power state, deactivate one of the first display or the second display (¶47: in response to a low power state, i.e. turning off while remaining powered to detect on actuation, disabling the display screens).  
While Gettemy discloses activating one display while deactivating the other (¶40), Gettemy fails to disclose wherein the other screen remains activated in response to the low power state. 
Shimotono discloses methods for multiscreen display of a user interface (Abstract), an analogous art to the instant invention.  Particularly, Shimotono discloses maintaining an active first display and deactivating a second display in response to detecting a low power state transition in the system (col 2 lines 25-39).  Therefore it would have been obvious to one having ordinary skill in the art and the teachings of Gettemy and Shimotono before them before the effective filing of the instant invention to combine the maintaining an active first display and deactivating a second display in response to a low power state transition, as taught by Shimotono, with the deactivating of the first and second screen in response to a low power state transition in the device having two housing portions containing displays of Gettemy, predictably resulting in deactivating one display while maintaining the activation of the other display in response to a low power state transition of the device of Gettemy and Shimotono.  One would have been motivated to make this combination in order to improve power efficiency of a system while still providing functionality of a display screen to the user of the UI, an improvement over simply disabling both screens to improve power efficiency, as suggested by Shimotono (col 1 lines 24-26, col 1 lines 50-55, col 2 lines 12-13, col 2 lines 19-39).

Regarding claim 22, Gettemy and Shimotono disclose the portable electronic device of claim 21, and Gettemy further discloses wherein the processor is further configured to, while both the first display and the second display are activated, in response to the first housing portion and the second housing portion being moved from the first position to a second position with respect to each other, automatically deactivate one of the first display or the second display while maintaining the another one of the first display or the second display activated (¶40: when cover is closed, display 211 is activated but display device 212 is deactivated but transparent to allow viewing of display 211).  

Regarding claim 23, Gettemy and Shimotono disclose the portable electronic device of claim 21.  Gettemy further discloses wherein the portable electronic device is a device capable of making telephony calls (¶4, ¶32, ¶36) in a closed position (¶51).  Gettemy and Shimotono fail to explicitly disclose wherein the telephony device has a speaker in the first housing and a through hole corresponding to the speaker formed with respect to the second housing. However, it would have been obvious to one having ordinary skill in the art and the teachings of Gettemy and Shimotono before them before the effective filing of the claimed invention to implement both a microphone and speaker on a portable device to provide a user with expected features of a telephony device.  It would have been obvious to implement the speaker in a predictable fashion of a housing in the first housing portion with a through hole in the second housing portion as Gettemy also discloses that the telephony features are enabled in the closed position.   

Regarding claim 24, Gettemy and Shimotono disclose the portable electronic device of claim 22, and Gettemy further discloses wherein the first position comprises the first display facing a same direction as the second display (Fig. 5B, open position), and 
wherein the second position comprises the first display facing an opposite direction from the second display (Fig. 5A, closed position).  

Regarding claim 25, Gettemy and Shimotono disclose the portable electronic device of claim 21, and Gettemy further discloses wherein the processor is further configured to: 
in response to a state information request event while the portable electronic device operates in the low power state, drive at least one of the first display or the second display at one of a low power setting (¶47: in a low power state, the first/second display are driven at a low power setting of “off”) or a low resolution setting (Examiner’s note: limitation is met due to the alternative language of “or”).  

Regarding claims 26, Gettemy and Shimotono disclose the portable electronic device of claim 21, and Gettemy further discloses wherein the transitioning operation in the low power state is in response to power being less than a preconfigured threshold (¶47: on/off threshold determined by a capacitance threshold).  

Regarding claim 27, Gettemy and Shimotono disclose the portable electronic device of claim 21, and Gettemy further discloses a sensor configured to sense a position of the first display with respect to the second display (¶43: sensor to determine positions).  

Regarding claim 28 Gettemy and Shimotono disclose the portable electronic device of claim 27, and Gettemy further discloses wherein the sensor comprises at least one hall sensor (¶41).  

Regarding claim 32, claim 32 recites limitations similar to claim 21 and is similarly rejected.

Regarding claim 33, claim 33 recites limitations similar to claim 22 and is similarly rejected.

Regarding claim 34, claim 34 recites limitations similar to claim 24 and is similarly rejected.

Regarding claim 35, claim 35 recites limitations similar to claim 25 and is similarly rejected.

Regarding claim 36, claim 36 recites limitations similar to claim 26 and is similarly rejected.

Claims 29-31 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Gettemy in view of Shimotono and in further view of Rothkopf (US 2012/0194448 published 08/02/2012, previously presented).

Regarding claim 29, Gettemy and Shimotono disclose the portable electronic device of claim 21, and Gettemy further discloses wherein the processor is further configured to: control the first display to display a first content (¶31). Gettemy and Shimotono fail to disclose wherein in response to a selection of an object included in the first content, control the second display to display a second content regarding the selected object.  Rothkopf discloses a method for controlling a second housing coupled to a first housing to control and operate first and second displays (¶36). In particular, Rothkopf discloses displaying first content on a first display, and in response to a selection of an object included in the first content, control the second display to display a second content regarding the selected object (¶37: selecting a document in the first display for display on the second display). Therefore it would have been obvious to one having ordinary skill in the art and the teachings of Gettemy, Shimotono and Rothkopf before them before the effective filing of the claimed invention to combine the controlling of the second display second content in response to selection of the first content object in the first display, as suggested by Rothkopf, with the first and second display device of Gettemy and Shimotono. One would have been motivated to make this combination to extend the usability and functionality of a device having a cover housing, as suggested by Rothkopf (¶5-6).

Regarding claim 30, Gettemy and Shimotono disclose the portable electronic device of claim 21, and Gettemy further discloses wherein the processor is further configured to: 3Appl. No.: 15/977,598 Preliminary Amendment dated: April 22, 2020control the first display to display a first content and control the second display to display a second content (¶31: each display device displays respective information), determine whether a first event occurs on the portable electronic device (¶31: input on either display).  Gettemy and Shimotono fail to disclose wherein in response to an occurrence of the first event, control the first display to change from displaying the first content to displaying the second content and control the second display to change from displaying the second content to displaying the first content.  Rothkopf discloses a method for controlling a second housing coupled to a first housing to control and operate first and second displays (¶36). In particular, Rothkopf discloses in response to an occurrence of the first event, control the first display to change from displaying the first content to displaying the second content and control the second display to change from displaying the second content to displaying the first content (¶37: swapping documents for display between display screens). Therefore it would have been obvious to one having ordinary skill in the art and the teachings of Gettemy, Shimotono and Rothkopf before them before the effective filing of the claimed invention to combine the in response to an occurrence of the first event, control the first display to change from displaying the first content to displaying the second content and control the second display to change from displaying the second content to displaying the first content, as suggested by Rothkopf, with the first and second display device of Gettemy and Shimotono. One would have been motivated to make this combination to extend the usability and functionality of a device having a cover housing, as suggested by Rothkopf (¶5-6).

Regarding claim 31, Gettemy and Shimotono disclose the portable electronic device of claim 21, and Gettemy further discloses wherein the processor is further configured to:  determine whether a second event occurs on the portable electronic device (¶31: inputs on the device). Gettemy and Shimotono fail to disclose wherein in response to an occurrence of the second event, control the first display and the second display to display a first content by displaying a portion of the first content on the first display and displaying a remaining portion of the first content on the second display.  Rothkopf discloses a method for controlling a second housing coupled to a first housing to control and operate first and second displays (¶36). In particular, Rothkopf discloses in response to an occurrence of the second event, control the first display and the second display to display a first content by displaying a portion of the first content on the first display and displaying a remaining portion of the first content on the second display (¶37: extending a desktop between the display screens). Therefore it would have been obvious to one having ordinary skill in the art and the teachings of Gettemy, Shimotono and Rothkopf before them before the effective filing of the claimed invention to combine the in response to an occurrence of the second event, control the first display and the second display to display a first content by displaying a portion of the first content on the first display and displaying a remaining portion of the first content on the second display, as suggested by Rothkopf, with the first and second display device of Gettemy and Shimotono. One would have been motivated to make this combination to extend the usability and functionality of a device having a cover housing, as suggested by Rothkopf (¶5-6).

Regarding claim 37, claim 32 recites limitations similar to claim 29 and is similarly rejected.

Regarding claim 38, claim 38 recites limitations similar to claim 30 and is similarly rejected.

Regarding claim 39, claim 39 recites limitations similar to claim 31 and is similarly rejected.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692.  The examiner can normally be reached on M-F 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW L TANK/Primary Examiner, Art Unit 2142